 In theMatterofBEAUNIT MILLS,INC.andUNITEDTEXTILE WORKERSOF AMERICA,A. F. OFL.Case No. R-9511.-Decided July 8, 19411Jurisdiction:clothing manufacturing industry.Practiceand Procedure:petition dismissed where showing by petitioning unionof designation by employees insufficient to raise question concerning repre-sentation.Mr. Richard J. Hickey,for the Board.Mr. John N. Plato ff,of Union City, N. J., for the Company.Mr. Martin Sher,of Cohoes, N. Y., for the A. F. of L.Mr. David Jaffe,of New York City, for the C. I. O.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn February 28, 1941, United Textile Workers. of America, A. F.of L.; herein called the A. F. of L., filed with the Regional Directorfor the Second Region - (New York City) a petition alleging _ that aquestion affecting commerce had arisen concerning the representationof employees of Beaunit Mills, Inc., Cohoes, New York, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On April 11, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section'3, ofNationalRelationsBoard Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On April 15, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the A. F.of L.,` and Textile Workers Union of America, C. I. 0., herein calledthe C. I. 0., a labor organization claiming to represent employees33 N. L. R. B., No. 45.178 BEAUN'IT MILLS, INC.'179directly affected by the investigation.Pursuant to notice, a hearing.Raphael, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the Company, and the C. I. O. were repre-sented by counsel, and the A. F. of L. by its representative.Allparticipated in the hearing.The C. I. O. moved, to dismiss. the peti-tion on the ground (1) that charges filed by the A. F. of L. andpending before the Board constituted a bar to this proceeding and,(2) that the A. F. of L. did not have sufficient membership amongthe Company's employees to sustain the proceeding.The Trial Ex-aminer did not rule on this motion.For reasons which appear inSection III, below, the, motion is. granted.Full opportunity to beheard, to examine and. cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During. the course.of the hearing, the Trial Examiner made several rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial-Examiner and finds that noprejudicial'errors were committed. ' The rulings are hereby affirmed.On May 5, 1941, the C. I. O. filed a request for oral argumentbefore the Board at Washington, D. C. On May 7, 1941, the Boarddenied this request and, in lieu thereof, granted permission to allparties to file briefs with the Board in support of their respectivecontentions.On May 13, 1941, the C. 1.,0. filed a brief which theBoard has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE,COMPANYBeaunit Mills, Inc.,- is a corporation engaged in the manufacture,sale, and distribution of underwear, knitted and woven. rayon, andother fabrics.The Company has its principal office in New YorkCity.It operates plants at Cohoes, New York, Beverly, New Jersey,and elsewhere.The plant at Cohoes, New York, is the only plantinvolved in this proceeding.The raw. materials purchased by the Company for the plant consistprincipally of rayon and other yarns.During the period fromJuly 1, 1940, to December 31, 1940, the value of such raw materialswas in excess of $500,000, about 75 per cent of which came to the plantfrom points outside the State of New York. During the same period,about 50 per cent of the products finished at the plant were shippedfrom the plant to points outside the State of New York.The valueof such shipments exceeded $200,000.The Company admits that it isengaged in interstate commerce.450122-42-vol. 33--13 180' `DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnited Textile Workers of America is a labororganization affiliatedwith the American Federation of Labor.Textile Workers Union of America is a labor organization affiliatedwith the' Congress of Industrial Organizations.These organizations admit" to membership production and main-tenance employees of the Company.III. THE ALLEGEDQUESTION CONCERNINGREPRESENTATIONIn July 1937, and again in July 1938, the C. I. O. and the Companyentered into a contract covering production and maintenance em-ployees at the Company's plant.At the-termination of each contractthere was a strike. In July 1939 the Company and the C. I. O.entered into a third contract covering the same, employees.Thiscontract provided for recognition of the C. I. O. as sole bargainingagent for such employees, for a closed shop, for the settlement ofgrievances by arbitration, for neither stoppage of work nor shut-downduring the life of the contract, and for automatic renewal of thecontract from year to year after June 1, 1940, unless terminated by60 days' notice.During the fall of 1939 employees. in. the weaving and windingdepartments of the plant presented grievances to the Company, al-leging violation of.the terms of the contract in respect to wages andwork.load.The Company and the C. I. O. conferred respectingthese grievances.In April 1940 the A. F. of L. began organizingemployees in the weaving and winding departments.Neither theCompany nor the C. I.' O. gave 60 days' notice to terminate theircontract.On May 27, 1940, the A. F. of L. filed a petition for inves-tigation and certification with the Regional Director,, alleging thatemployees in the weaving and winding departments at the plant con-stituted a unit appropriate for collective bargaining.In May and June 1940 some employees in the weaving and windingdepartments, members of the A. F. of L., stopped work. The Com-pany discharged them.Other employees, members of the A. F. of L.,were subsequently discharged by the Company.On July 10, 1940,the petition of the A. F. of L. was dismissed without hearing.,OnAugust 1, 1940, the A. F. of L; filed charges, and on November 26,1940, amended charges, alleging that the Company had discrimina-IA representativeof the A. 'F. of L.testified that he was advised by the Regional Officethat the proposed unit was inappropriate for bargaining and that the contract between theCompany andthe C.I.O. constituted a bar to an investigation of representatives at thattime. BEAUNIT MILLS, INC.181torily discharged members of the A. F. of L. in violation ofSection 8 (3)` of the Act.2On February 25, 1941, the A. F. of L. asked the Company to -bar-gain with the A. F. of L. as sole bargaining agent for productionand maintenance employees at the plant.The Company, havingrecognized the C. I. O. as sole bargaining agent for such employeesunder its contract, with the C. I. 0., refused to recognize the A. F.of L. until the A. F. of L., was duly certified, by the Board. TheA. F. of L., accordingly, filed the petition in this proceeding.Sub-sequently, the C. I. O. notified the Company of, its intention to termi-nate its contract with the Company on June 1, 1941, and requestedconferences for the negotiation of a new contract.Such conferenceswere pending at the time of the hearing.All regular employees at the plant, in accordance with the contractbetween the Company and the C. I. 0., were members of the C. I. O.at the time of the hearing.The C. L.O. does not seek the certifica-tion of the Board in this proceeding, but desires that the petitionof the A: F. of L. be dismissed.In support, of its contention to represent employees in the unit,.theA. F: of L. submitted to the Regional, Director 'an affidavit.stating that because of the dismissal of A. F. of L. members no cardshad recently been signed by employees of the Company, but that amajority -of workers now employed at the plant had asked the A. F.of L. to represent them for collective bargaining.At the hearingA. F. of L. witnesses testified that employees at the plant had beenpersonally interviewed and that a majority had signifieda desireto vote for the A. F. of L. in an election.3 In addition to suchevidence the A. F. of L. submitted the authorization cards, 106 innumber, .which it had filed in support of its previous petition onbehalf of employees in the weaving and winding departments.Thesecards bore dates between April 14 and June 30', 1940.A statementprepared by the Regional Director and introduced at the hearingdiscloses that 94 of these, cards bore apparently genuine signaturesof employees on the Company's pay roll of June 10,,1940.At thehearing, at the request of the C. I. 0., the Trial Examiner checkedthese cards against the Company's pay roll of April 26, 1941.TheTrial Examiner found that 40 of these cards bore names of employeesupon such pay roll' and that 4 other cards bore surnames whichappeared upon the pay roll but that the given names on the cards2 On June 20,1941;afterinvestigation,the RegionalDirectorrefused to issue a com-plaint based on these charges.The A. F. of L.has not requested review of this refusal."Witnesses for theA. F. ofL. testified that the surveillanceof the C. I. O.and fearfor their jobs prevented employees from signing cards and the signing of cards had thereforebeen discontinued. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the pay, roll did not correspond.There are 463 employees inthe plant unit.We are of the opinion that, under all the circumstances of thiscase, the A. F. of L. showing of designation by the employees is not.sufficient to raise a question concerning representation.-We find that no question has arisen concerning the representationof employees of the Company., Accordingly, the petition of theA. F. of L. will be dismissed.CONCLUSION OF LAWNo question has arisen concerning the representation of employeesof Beaunit Mills, Inc., Cohoes, New York, within the meaning ofSection 9 (c) of the National Labor Relations Act.ORDERUpon. the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification filed by United TextileWorkers of America, A. F. of L., be, and it hereby is, dismissed.